 6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,

                       Plaintiff,

v.
                                         Case No. 6:18-cv-00056-RAW-SPS
MCKESSON CORPORATION; CARDINAL
HEALTH, INC.; CARDINAL HEALTH 110,       Hon. Ronald A. White
LLC; AMERISOURCEBERGEN DRUG
CORPORATION; CVS PHARMACY, INC.;
OKLAHOMA CVS PHARMACY, L.L.C.;
WALGREENS BOOTS ALLIANCE, INC.;
WALGREEN CO.; WAL-MART STORES,
INC.,
                      Defendants.



          PHARMACY DEFENDANTS’ MOTION TO CERTIFY ORDER
          FOR INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b)
 6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 2 of 12




                                       INTRODUCTION

       Plaintiff Cherokee Nation (“the Nation”) seeks to hold Pharmacy Defendants 1 liable for

distributing FDA-approved and DEA-regulated opioid medications to their own stores, and then

dispensing those medications to fill prescriptions written by authorized medical professionals, on

the theory that Pharmacy Defendants were required to second-guess the medical judgment of

doctors and the professional judgment of their own pharmacists. The Nation alleges that it can

pursue its claims based on purported duties under the federal Controlled Substances Act (“CSA”),

but the CSA is “enforceable only by the Attorney General and, by delegation, the Department of

Justice.” Smith v. Hickenlooper, 164 F. Supp. 3d 1286, 1290 (D. Colo. 2016) (quoting Schneller

ex rel. Schneller v. Crozer Chester Med. Ctr., 387 F. App’x 289, 293 (3d Cir. 2010)).

       Pharmacy Defendants agree with Distributor Defendants that the Court should certify an

appeal of its holding that regulations promulgated pursuant to the CSA impose a duty on

distributors not to ship so–called “suspicious orders.” ECF 315 at 18. Although the Court primarily

dealt with that issue in its order denying Distributor Defendants’ motion to dismiss, it also

“adopt[ed] the conclusions it reached with respect to distributor Defendants’ arguments that they

lacked duties under the CSA” in its March 29, 2021 Order denying Pharmacy Defendants’ motion

to dismiss. ECF 289, “Pharmacy Dismissal Order,” at 11; see also Pharmacy Dismissal Order at

19 (rejecting Pharmacy Defendants’ distribution arguments “for the reasons set out in its order

addressing distributor Defendants’ Motion to Dismiss” (ECF 288, “Distributor Dismissal Order”)).

Pharmacy Defendants also ask this Court to certify for interlocutory appeal certain rulings related

to dispensing issues. This Court should authorize the Pharmacy Defendants to appeal the holdings

that (1) the CSA imposes corporate-level liability for dispensing of opioids, and (2) the Nation can


   1
     Pharmacy Defendants are CVS Pharmacy, Inc.; Oklahoma CVS Pharmacy, L.L.C.;
Walgreens Boots Alliance, Inc.; Walgreen Co.; and Walmart Inc.

                                                     1
 6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 3 of 12




enforce the CSA’s regulations through a private right of action. Pharmacy Dismissal Order at 11–

13.

       Those portions of the Court’s Pharmacy Dismissal Order meet the criteria for interlocutory

appeal certification because they “involve[] . . . controlling question[s] of law” as to which “there

is substantial ground for difference of opinion,” and “an immediate appeal . . . may materially

advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). Pharmacy Defendants

request that, given the novelty of these interpretive questions and their far-reaching consequences

for this litigation and beyond, the Court certify the Order for interlocutory appeal. To avoid

piecemeal proceedings, and in light of Distributor Defendants’ own 1292(b) motion, this litigation

would benefit from a definitive answer on all CSA-related questions. 2

                                      LEGAL STANDARD

       Under 28 U.S.C. § 1292(b), a district court may certify an order for interlocutory appeal if

three conditions exist: (1) the “order involves a controlling question of law” (2) “as to which there

is substantial ground for difference of opinion and” (3) “an immediate appeal from the order may

materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). The first and

third conditions ask whether the question is “a pure question of law,” In re SemGroup Energy

Partners, L.P., 729 F. Supp. 2d 1276, 1312 (N.D. Okla. 2010), on which reversal would “result in

some immediate effect on the course of the litigation and in some resource savings to either the

court or the litigants,” Dunn v. United Reg’l Health Care Sys., Inc., No. 08-cv-00620, 2010 WL

11613791, at *2 (W.D. Okla. Mar. 8, 2010). And “a substantial ground for difference of opinion

exist[s] where a party presented ‘colorable arguments’ in support of its alternative position.”

Farmer v. Kan. State Univ., No. 16-cv-2256, 2017 WL 3674964, at *3 (D. Kan. Aug. 24, 2017).



       2
           Pharmacy Defendants do not seek a stay from this Court.

                                                     2
 6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 4 of 12




“[D]istrict courts should not hesitate to certify an interlocutory appeal” when “[t]he preconditions

for § 1292(b) review” are “satisfied.” Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 110–11

(2009).

                                            ARGUMENT

          Pharmacy Defendants seek certification on these controlling questions of law:

          (1) whether the CSA imposes “corporate-level liability for dispensing of opioids; [or is]

instead . . . limited to pharmacists,” Pharmacy Dismissal Order at 11;

          (2) whether the CSA imposes “not only a duty to report suspicious orders once detected,

but also a duty to either not fulfill those orders or to investigate them to determine that they are not

likely to be diverted to illegal channels,” Distributor Dismissal Order at 10; Pharmacy Dismissal

Order at 11, 19; and

          (3) whether the Nation’s action represents an impermissible enforcement of “the CSA’s

regulations through a private right of action.” Pharmacy Dismissal Order at 11.

          Each of these is a pure legal question, and answering these controlling questions will

materially advance the termination of this litigation. Given the substantial grounds for difference

of opinion—illustrated by the disagreement among lower courts—this litigation would be

materially advanced by allowing the Tenth Circuit a chance to definitively resolve these questions.

I.        Determining the import of relevant CSA provisions and regulations involves
          controlling questions of law, and resolving these questions of interpretation will
          materially advance the termination of this litigation.

          Each of the questions on which Pharmacy Defendants seek certification involves pure

questions of law. See In re SemGroup Energy Partners, L.P., 729 F. Supp. 2d at 1312. A “pure

question of law [is] something the court of appeals could decide quickly and cleanly without




                                                       3
 6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 5 of 12




having to study the record.” Ahrenholz v. Bd. of Trs. of Univ. of Ill., 219 F.3d 674, 677 (7th Cir.

2000) (Posner, C.J.). As explained in Pharmacy Defendants’ motion to dismiss, the CSA does not

impose the duties that the Nation claims. Even if it did, moreover, the Nation has no right to enforce

the CSA’s regulatory scheme. Pharmacy Defs.’ Mot. to Dismiss, ECF 147, at 4 n.2, 11–16 (May

11, 2020). Although this Court disagreed, its rejection of Pharmacy Defendants’ argument at the

motion to dismiss stage—without reference to any of the Nation’s factual allegations—shows that

these questions are “pure question[s] of law.” In re SemGroup Energy Partners, L.P., 729 F. Supp.

2d at 1312. As this Court’s analysis demonstrates, the Tenth Circuit will need to examine only the

plain meaning of the statutory and regulatory text at issue (as well as relevant case law) to resolve

the questions presented. See Bd. of Educ. of Gallup-McKinley Cnty. Schs. v. Native Am. Disability

L. Ctr., Inc., 959 F.3d 1011, 1013 (10th Cir. 2020).

       These pure questions of law are controlling because the Nation predicates its claims on the

CSA. As this Court recognized, “[t]he Nation alleges violations of the duties imposed by the CSA

serve as the ‘unlawful act’ or ‘omitted duty’ that gave rise to” its claims. Pharmacy Dismissal

Order at 11 n.7. Thus, determining whether the CSA actually creates any such duty, and whether

the Nation has any right to enforce such a duty if it exists, controls the outcome of this litigation.

See Okla. Stat. Ann. tit. 50, § 1 (nuisance); Lowery v. Echostar Satellite Corp., 160 P.3d 959, 964

(Okla. 2007) (negligence); see also Resp. to Mots. to Dismiss, ECF 159, at 26 (June 11, 2020)

(predicating liability on the CSA). Accordingly, resolution of these issues involves controlling

questions of law. See, e.g., Mayer v. Bernalillo Cnty., No. 18-cv-0666, 2018 WL 6594231, at *23

(D.N.M. Dec. 13, 2018) (a legal issue is “controlling” when its resolution will determine if a

“particular claim exists”) (citation omitted); see also Charles Alan Wright. et al., § 3930 Criteria

for Permissive Appeal, 16 Fed. Prac. & Proc. Juris. § 3930 (3d ed. 2021) (“Wright & Miller”)



                                                       4
 6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 6 of 12




(“There is no doubt that a question is ‘controlling’ if its incorrect disposition would require reversal

of a final judgment”).

        Moreover, a ruling for the Pharmacy Defendants on these questions would have an

“immediate effect on the course of the litigation,” saving time and resources—for both the Court

and the parties—by clarifying whether the Nation can pursue its CSA-based claims at all and, if

so, the appropriate scope of potential liability on those claims. Dunn, 2010 WL 11613791, at *2;

see also Am. Fid. Assurance Co. v. Bank of N.Y. Mellon, No. 11-cv-1284, 2014 WL 8187951, at

*3 (W.D. Okla. Dec. 12, 2014). If the Tenth Circuit concludes that the Nation is barred from

seeking a common-law tort remedy for any duty derived from the CSA, that holding will

“materially advance the ultimate determination of this litigation because [such] a ruling . . . would

terminate” all claims based on a CSA duty. Farmer, 2017 WL 3674964, at *6. Likewise, resolving

the corporate-level liability question and no-ship duty questions would generate efficiency for both

discovery and dispositive motions briefing, and resolve liability issues before a long trial that may

lead to a verdict that could be reversed on the very same issues. See State of Utah By & Through

Utah State Dep’t of Health v. Kennecott Corp., 14 F.3d 1489, 1495 (10th Cir. 1994) (noting the

importance of avoiding “wasted trial court time” when evaluating whether an appeal would

“materially advance” litigation). Without interlocutory appeal, extensive discovery will proceed

on the erroneous proposition that the Nation can define relevant duties according to the CSA. After

protracted discovery, this Court will likely face dueling motions for summary judgment, again

predicated on CSA duties. To the extent material factual issues remain, trial and associated briefing

will also revolve around disputed theories of liability. Giving the Tenth Circuit a chance to clarify

these liability issues before lengthy proceedings would materially advance this litigation, saving

time and resources for this Court and the parties. See Dunn, 2010 WL 11613791, at *2.



                                                       5
 6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 7 of 12




II.    There is substantial ground for difference of opinion on the correct interpretation of
       the relevant CSA provisions and regulations.

       A “substantial ground for difference of opinion” exists when a case involves a “difficult”

question and “a party present[s] ‘colorable arguments’ in support of its alternative position.”

Farmer, 2017 WL 3674964, at *3. This inquiry includes the extent to which “controlling law is

unclear” and whether “the court of appeals of the circuit has . . . spoken on the point.” Diaz v.

King, No. 14-cv-1086, 2016 WL 8925344, at *3 (D.N.M. Jan. 13, 2016) (quoting Couch v.

Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010)).

       The division among the courts on the questions presented in the motion-to-dismiss briefing

establishes the need for appellate review. Some courts have agreed with this Court’s conclusions.

City & Cnty. of San Francisco v. Purdue Pharma L.P., 491 F. Supp. 3d 610, 632, 669–72 (N.D.

Cal. 2020) (concluding that the CSA’s implementing regulations impose enforceable no-ship and

corporate-level dispensing duties); In re Nat’l Prescription Opiate Litig., 477 F. Supp. 3d 613, 631

(N.D. Ohio 2020), clarified on denial of reconsideration, No. 17-MD-2804, 2020 WL 5642173

(N.D. Ohio Sept. 22, 2020); In re Nat’l Prescription Opiate Litig., No. 17-MD-2804, 2019 WL

3917575, at *8 (N.D. Ohio Aug. 19, 2019). But others have disagreed. See McKesson Corp. v.

Hembree, No. 17-cv-323, 2018 WL 340042, at *5 (N.D. Okla. Jan. 9, 2018) (explaining that “[t]he

CSA does not provide a private right of action” and collecting cases in which “courts have rejected

private attempts to enforce the CSA through other vehicles”); State of Rhode Island v. Purdue

Pharma L.P., No. PC-2018-4555, 2020 WL 2315956, at *3, *5 (R.I. Super. Ct. May 05, 2020)

(holding that the “no shipping” duty “does not appear in the text of the CSAs or the associated

regulations”); Ex. A, In re Opioid Litig., No. 400000/2017, Slip Op. at 3 (N.Y. Sup. Ct., Suffolk

Cnty. Apr. 9, 2020) (dismissing claims against pharmacies as dispensers of prescription opioids

and endorsing the principle that the responsibility for proper dispensing resides not at the corporate


                                                      6
 6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 8 of 12




level but at the level of the individual pharmacist). Of course, 28 U.S.C. § 1292(b) does not require

the district court to reassess its own resolution of the legal questions. Nor does it impose a

“certainly wrong” standard. It asks only whether “there is substantial ground for difference of

opinion.” 28 U.S.C. § 1292(b). That multiple jurists disagree about these controlling questions of

law makes clear that substantial grounds for difference of opinion exist.

        Moreover, “[t]he level of uncertainty required to find a substantial ground for difference of

opinion should be adjusted to meet the importance of the question in the context of the specific

case.” Wright & Miller, § 3930. “If proceedings that threaten to endure for several years depend

on an initial question . . . certification may be justified at a relatively low threshold of doubt.” Id.

The present proceedings, and related opioid litigation matters, substantially revolve around what

role, if any, the CSA plays in determining liability. 3 These questions are ones “on which the Tenth

Circuit should be afforded an opportunity to rule” and “definitively” resolve these questions. Los

Lobos Renewable Power, LLC v. Americulture, Inc., No. 15-cv-0547, 2016 WL 8261743, at *2

(D.N.M. Mar. 22, 2016); see also Diaz, 2016 WL 8925344, at *3 (noting that the substantial-

ground determination considers lack of clarity on “controlling law” and the presence of disputes

between courts where “the court of appeals of the circuit has not spoken on the point”).

                                          CONCLUSION

        For the foregoing reasons, pursuant to 28 U.S.C. § 1292(b) Pharmacy Defendants

respectfully request that the Court enter an order certifying for immediate interlocutory appeal the

portions of its Pharmacy Dismissal Order finding that Pharmacy Defendants have legal duties




        3
         As Distributors point out there are “as many as 200 or more cases” “pending within the
federal MDL to which Tenth Circuit law would apply on remand.” ECF 315 at 17.


                                                       7
 6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 9 of 12




under the CSA that are enforceable by the Nation under state nuisance and negligence law. 4



       Dated: May 7, 2021                        Respectfully submitted,

                                                 /s/Amy Sherry Fischer
                                                 Larry D. Ottaway, OBA #6816
                                                 Amy Sherry Fischer, OBA #16651
                                                 FOLIART, HUFF, OTTAWAY & BOTTOM
                                                 201 Robert S. Kerr Avenue, 12th Floor
                                                 Oklahoma City, OK 73102
                                                 Phone: (405) 232-4633
                                                 Fax: (405) 232-3462
                                                 E-mail: larryottaway@oklahomacounsel.com
                                                 E-mail: amyfischer@oklahomacounsel.com

                                                 Jason Varnado
                                                 JONES DAY
                                                 717 Texas, Suite 3300
                                                 Houston, TX 77002
                                                 Phone: (832) 239-3939
                                                 Fax: (832) 239-3600
                                                 E-mail: jvarnado@jonesday.com

                                                 Laura Jane Durfee
                                                 Andrew Junker
                                                 JONES DAY
                                                 2727 N. Harwood St.
                                                 Dallas, TX 75201
                                                 Phone: (214) 220-3939
                                                 Fax: (214) 969-5100
                                                 E-mail: ldurfee@jonesday.com
                                                 E-mail: ajunker@jonesday.com


                                                 Attorneys for Walmart Inc.




       4
         Pursuant to local rule 7.1 (f), counsel have met and conferred by telephone because of the
distance between their office locations. Plaintiff objects to the relief requested in this motion.

                                                    8
6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 10 of 12




                                     /s/Eric R. Delinsky (consent)
                                     Eric R. Delinsky (admitted pro hac vice)
                                     Alexandra W. Miller (admitted pro hac vice)
                                     Paul B. Hynes, Jr. (admitted pro hac vice)
                                     ZUCKERMAN SPAEDER LLP
                                     1800 M Street, NW
                                     Suite 1000
                                     Washington, DC 20036
                                     Phone: (202) 778-1800
                                     Fax: (202) 822-8106
                                     E-mail: edelinsky@zuckerman.com
                                     E-mail: smiller@zuckerman.com
                                     E-mail: phynes@zuckerman.com

                                     Conor B. O’Croinin (admitted pro hac vice)
                                     ZUCKERMAN SPAEDER LLP
                                     100 East Pratt Street, Suite 2440
                                     Baltimore, MD 21202-1031
                                     Phone: (410) 332-0444
                                     Fax: (410) 659-0436
                                     E-mail: cocroinin@zuckerman.com

                                     G. Calvin Sharpe, OBA # 11702
                                     Amy D. White, OBA # 19255
                                     PHILLIPS MURRAH P.C.
                                     Corporate Tower, Thirteenth Floor
                                     101 North Robinson Avenue
                                     Oklahoma City, OK 73102
                                     Phone: (405) 235-4100
                                     Fax: (405) 235-4133
                                     E-mail: gcsharpe@phillipsmurrah.com
                                     E-mail: adwhite@phillipsmurrah.com

                                     Attorneys for CVS Pharmacy, Inc. and
                                     Oklahoma CVS Pharmacy, L.L.C.




                                       9
6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 11 of 12




                                     /s/ Steven E. Derringer (consent)
                                     Steven E. Derringer (admitted pro hac vice)
                                     Kaspar Stoffelmayr (admitted pro hac vice)
                                     BARTLIT BECK LLP
                                     54 West Hubbard Street, Suite 300
                                     Chicago, IL 60654
                                     Phone: (312) 494-4400
                                     Fax: (312) 494-4440
                                     E-mail: steven.derringer@bartlitbeck.com
                                     E-mail: kaspar.stoffelmayr@bartlitbeck.com

                                     Steven E. Holden, OBA #4289
                                     Caleb S. McKee, OBA #32066
                                     HOLDEN LITIGATION, Holden, P.C.
                                     15 East 5th Street, Suite 3900
                                     Tulsa, OK 74103
                                     Phone: 918-295-8888
                                     Fax: 918-295-8889
                                     E-mail: steveholden@holdenlitigation.com
                                     E-mail: calebmckee@holdenlitigation.com

                                     Attorneys for Walgreens Boots Alliance, Inc.
                                     and Walgreen Co.




                                       10
6:18-cv-00056-RAW-SPS Document 322 Filed in ED/OK on 05/07/21 Page 12 of 12




                             CERTIFICATE OF SERVICE

       [X] I hereby certify that on this       7th      day of May, 2021, I electronically
transmitted the attached document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:



                                                /s/ Amy Sherry Fischer
                                                Amy Sherry Fischer




                                               11
